                                 UNITED STATES DISTRICT COURT

                                 WESTERN DISTRICT OF LOUISIANA

                                           MONROE DIVISION

HALEHAY PLANTING CO., ET AL.                            CIVIL ACTION NO. 19-0187

vs.                                                     JUDGE TERRY A. DOUGHTY

DAVID T. DODSON JR., ET AL.                             MAG. JUDGE KAREN L. HAYES

                                        JUDGMENT OF REMAND

              The Report and Recommendation of the Magistrate Judge having been considered, no

      objections thereto having been filed, and finding that same is supported by the law and the record

      in this matter,

              IT IS ORDERED, ADJUDGED, AND DECREED that the above-captioned cause is

      hereby remanded to the 6th Judicial District Court for the Parish of Madison, State of Louisiana.

              IT IS FURTHER ORDERED that the Clerk of Court certify a copy of this judgment

      and forward the same to the Clerk of the 6th Judicial District Court for the Parish of Madison,

      State of Louisiana.

              MONROE, LOUISIANA, this 3rd day of April,2019.




                                                         _____________________________________
                                                          TERRY A. DOUGHTY
                                                          UNITED STATES DISTRICT JUDGE
